Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8, 10, 16-21, 33 and 36 are canceled. 
Claims 1-2, 9, 11-15, 22-32 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Gopalakrishnan et al. (2012/0181854) discloses “an on-vehicle DC/DC converter transforms high-voltage electric power originating from an on-vehicle high-voltage source to low-voltage electric power at a regulated voltage level. The low-voltage electric power is distributed by a low voltage bus. A method for operating the DC/DC converter includes monitoring a state of charge and a temperature of a low-voltage battery connected to the low-voltage bus, setting a DC/DC converter command to a nominal voltage level as a function of the state of charge and temperature of the low voltage battery, monitoring a total low-voltage electric load, and adjusting the DC/DC converter command to a minimum low-voltage reference voltage when the vehicle is operating below a predetermined speed and the total low-voltage electric
load is greater than a predetermined load ”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a first segment during a first time period where the voltage command causes the voltage to increase from a sensed voltage to a nominal voltage followed by a second segment during a second time period where the voltage command causes the voltage to increase from the nominal voltage to a desired voltage, wherein the voltage command in the first segment causes voltage to rise more rapidly than mm the second segment-, followed by a third segment during a third time period where the voltage command causes the voltage to decrease from the desired voltage to a steady-state voltage.

With respect to independent claim 14, the applicant argument is persuasive and the closest prior art reference Gopalakrishnan et al. (2012/0181854) discloses “an on-vehicle DC/DC converter transforms high-voltage electric power originating from an on-vehicle high-voltage source to low-voltage electric power at a regulated voltage level. The low-voltage electric power is distributed by a low voltage bus. A method for operating the DC/DC converter includes monitoring a state of charge and a temperature of a low-voltage battery connected to the low-voltage bus, setting a DC/DC converter command to a nominal voltage level as a function of the state of charge and temperature of the low voltage battery, monitoring a total low-voltage electric load, and adjusting the DC/DC converter command to a minimum low-voltage reference voltage when the vehicle is operating below a predetermined speed and the total low-voltage electric load is greater than a predetermined load ”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, executing voltage command logic to generate the voltage command, the voltage command including a first segment during a first time period where the voltage command causes the voltage to increase from a sensed voltage to a nominal voltage followed by a second segment during a second time period where the voltage command causes the voltage to increase from the nominal voltage to. a desired voltage, wherein the voltage command in the first segment causes the voltage to rise more rapidly than in the second segment-, followed by a third segment during a third time period where the voltage command causes the voltage to decrease from the desired voltage to a steady-state voltage.

With respect to independent claim 24, the closest prior art reference Gopalakrishnan et al. (2012/0181854) discloses “an on-vehicle DC/DC converter transforms high-voltage electric power originating from an on-vehicle high-voltage source to low-voltage electric power at a regulated voltage level. The low-voltage electric power is distributed by a low voltage bus. A method for operating the DC/DC converter includes monitoring a state of charge and a temperature of a low-voltage battery connected to the low-voltage bus, setting a DC/DC converter command to a nominal voltage level as a function of the state of charge and temperature of the low voltage battery, monitoring a total low-voltage electric load, and adjusting the DC/DC converter command to a minimum low-voltage reference voltage when the vehicle is operating below a predetermined speed and the total low-voltage electric load is greater than a predetermined load ”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, the voltage command including a first segment during a first time period where the voltage command causes the voltage to increase from a sensed voltage to a nominal voltage followed by a second segment during a second time period where the voltage command causes the voltage to increase from the nominal voltage to a desired voltage, wherein the voltage command in the first segment causes the voltage rise more rapidly than in the second segment, followed by a third segment during a third time period where the voltage command causes the voltage to decrease from the desired voltage to a steady-state voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836